 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind a unit confined to maintenance electricians inappropriate for sev-erance as a craft unit.'There remains for consideration the possibility of granting therequest of the Petitioner on the basis of a departmental unit.Underthe rule enunciated in theAmerican Potash 2case the existence ofsimilar craftsmen outside the departmental unit does not preclude theseverance of such a unit otherwise appropriate.However, the electrical maintenance department is of necessity onlya part of the entire maintenance department and the maintenanceelectricians regularly perform work relating to their crafts in con-junction with other craft maintenance employees. It is our opinionthat the electrical maintenance department is not a functionally dis-tinct department containing employees identified with traditionaltrades or occupations distinct from that of other employees.Inasmuch as the unit sought does not meet the requirements estab-lished by the Board inAmerican Potashfor severance of a depart-mental unit, or a craft unit, we shall dismiss the petition.[The Board dismissed the petition.]1SeeThe Lonssvslle Plant of the Msnneapolts-Moline Company,108 NLRB 1458.2American Potash&Chemncal Corporation,107 NLRB 1418.FETZER BROADCASTING COMPANYandNATIONAL ASSOCIATION OF BROAD-CAST EMPLOYEES AND TECHNICIANS, CIO, PETITIONER.Case No.7-RC-2460.October 12,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Myron K. Scott, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Employer is a Michigan corporation with its principal officeslocated at 124 West Michigan Avenue, Kalamazoo, Michigan. It ownsand operates a radio and television station, WKZO and WKZO-TV,110 NLRB No. 46. FETZER BROADCASTINGCOMPANY317atKalamazoo.The radio transmitter is located approximately 2miles north of Parchment, Michigan, and the television transmitter islocated approximately 14 miles north of Kalamazoo.The Employeralso owns and operates a radio station, WJEF, in Grand Rapids,Michigan, approximately 50 miles from Kalamazoo.The AM trans-mitter for WJEF is located on the Pantlind Hotel at Grand Rapidsand the FM transmitter, which transmits a complete duplication of theAM programs, is located at the same site as the WKZO-TV transmit-ter and operated by the same engineer.The managing director of both radio stations and the television sta-tion is also the station manager of the WKZO radio and television sta-tion and the immediate supervisor of the station manager and chiefengineer of WJEF. The chief engineer and his assistant at stationWKZO supervise approximately 18 engineers and/or technicians, andthe chief engineer at station WJEF supervises 4 engineers and/ortechnicians.The office and accounting department for all these op-erations is located in Kalamazoo, from where all payments are made,and one public affairs director performs the public affairs servicefor all operations.The Petitioner seeks a unit confined to all radio and televisionengineers and technicians at stationWKZO and WKZO-TV. Itcontends that these employees have interests apart from those of em-ployees in the Employer's radio station WJEF.The Employer andthe Intervenor contend that the employees sought by the Petitioner arepart of an integrated operation, such station being interdependentupon the other, and that the only appropriate unit would embrace theengineers and technicians at all the Employer's operations.The In-tervenor, further, asserts its current contract as a bar to this proceed-ing.In view of our finding herein, we find it unnecessary to rule onthis issue.In 1940, the Intervenor, Radio Broadcast Technicians, Local 1295,International Brotherhood of Electrical Workers, AFL, hereinafterreferred to as IBEW, was recognized as the collective-bargainingrepresentative of engineers and technicians at radio station WKZO.In 1946, after the Employer built WJEF, engineers and techniciansemployed there were included in the bargaining agreement.Likewise,when the television station was added to WKZO, those engineers andtechnicians were included under the contract.There is evidence that all the engineers and technicians in the employof the Employer have the same basic training and comparable skills,and that there has been a considerable number of transfers, at one timeor another, from Kalamazoo to Grand Rapids, and vice versa, of theemployees involved herein as well as the other employees.One engi-neer was employed at WKZO, transferred to WJEF, and then trans- 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDferred back to WKZO, and is at present operating concurrently thetransmitters for both WKZO-TV and WJEF-FM.All stations operate under the same set of standards and generalpolicy.Engineering personnel at WJEF may originate a remoteprogram for use by WKZO, and the converse is true. Approximatelyone-half of the Employer's national sponsors are sold on a combina-tion rate, i. e., the price is based on the number of spot announcements,and the announcements on WJEF and WKZO are totaled together todetermine the sponsor's rate.All engineers and technicians in theEmployer's operations have been under the same contract and, conse-quently, receive the same benefits such as insurance, pension, profit-sharing plans, and bonuses, and are paid .according to the same wagescale.In view of the above facts, and on the entire record, the Board findsthat the, integration, interdependence, and centralized control of theEmployer's operations, the history of multiplant bargaining, and theuniformity of interests, skills, and working' conditions within themultiplant unit make a unit restricted to employees of the radio andtelevision stations,WKZO and WKZO-TV, at Kalamazoo, Michigan,inappropriate.Accordingly, we shall dismiss the petition filed herein.[The Board dismissed the petition.]MESSENGERCORPORATION, PETITIONERandUNITEDPAPERWORKERS OFAMERICA,CIO.Case No. 13-RM-19..October 12, 1954Decision and DirectionPursuant to a stipulation for certification upon consent election exe-cuted June 11, 1954, an election was conducted on June 29, 1954, underthe direction and supervision of the Regional Director for the Thir-teenth Region, among certain employees of the Employer.At theclose of the election, a tally of ballots was furnished each of the partiesin accordance with the Board's Rules and Regulations.The tallyshows that 51 valid ballots were cast for the Union, 49 valid ballotswere cast against the Union, 8 ballots were challenged, and no ballotswere void.No objections to the election were filed within the timeprovided therefor.As the challenged ballots were sufficient in number to affect the re-sults of the election, the Regional Director, acting pursuant to theBoard's Rules and Regulations, investigated the issues raised by thechallenges, and on August 19, 1954, issued his report on challenges,recommending that the challenge to 1 ballot be sustained, and that thechallenges to 7 ballots be overruled.Thereafter, the Union filed ex-ceptions to part of the Regional Director's report.110 NLRB No. 41.